Proceeding to compel arbitration of a certain agreement dated May 15, 1945, for the formation of a New Hampshire corporation and the operation by that corporation of a children’s camp. Orders entered January 4, 1946, and January 31, 1946, denying appellants’ application, insofar as appealed from, affirmed, with $50 costs and disbursements. No opinion. Lewis, P. J., Johnston and Aldrich, JJ., concur; Adel and Nolan, JJ., dissent and vote to reverse the orders and to grant the motion for an order directing arbitration, with the following memorandum: The arbitration clause covers any dispute or disagreement with reference to the interpretation of the agreement or the execution thereof. The word “ execution ” obviously means performance. If there is doubt as to this, the question is one of interpretation.